ORDER

PER CURIAM.
Appellant Jerome S. Stein (“Stein”) appeals from the trial court’s judgment granting Respondents Pierre L. LaBarge, Jr. and LaBarge, Inc.’s motions for summary judgment. Stein argues the trial court erred in granting Respondents’ motions for summary judgment because Respondents failed to make a prima facie showing under Missouri Supreme Court Rule 74.04 and Stein showed that there were genuine issues of material fact.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).